March 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    ESTATE LAND COMPANY, AARON WIESE, AND KAMAL BANANI
                    (BANNAN), Appellants

NO. 14-13-00524-CV                     V.

                         ANTHONY WIESE, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Anthony
Wiese, signed May 13, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

     We order appellants, Estate Land Company, Aaron Wiese, and Kamal
Banani (Bannan), jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.